Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-26-21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 lines 11-13 has two steps that are labeled “iv)”. Correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 7-8, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somanath (US 20180288387 A1) in view of Kies (US 20190113995 A1).
Regarding claim 1, Somanath teaches an augmented reality (AR) device (e.g. head-mounted displays (HMDs) for at least one of virtual reality (VR) and augmented reality (AR)- para. 56) for creating and displaying multiple image layers in real time (e.g. With regard to layer extraction, in one embodiment, one or more layers are extracted from the sequence, where in some embodiments, the objects of interest and a clean background are extracted- para. 26, 82), the AR device comprising: a communication 
Somanath fails to teach iii) blur the background image layer, iv) overlay the object image layer with the blurred background image layer; v) retrieve at least one AR content from at least one of a server, the AR device, and a user, and create a third image layer using the retrieved at least one AR content, and iv) create an AR image using the background image layer, the object image layer, and the third image layer wherein the third image layer includes individual parts shown to be respectively overlaid on, overlapped with, or hidden by the object image layer and the background image layer by comparing depth values of the individual parts of included in the third image layer with depth value of the object image layer and the background image layer, and wherein determining a distance between two adjacent image layers, and overlaying the background image layer, the object image layer, and the third image layer to be 
 In the same field of AR layers, Kies teaches iii) blur the background image layer (e.g. a photo application function to be performed on the background of the image may include altering the background (e.g., only the background) of the image. In some embodiments, the photo application may be configured to distinguish between foreground elements and background elements of the image. In some embodiments, altering the background of the image may include adjusting a color, a tone, a hue, a level of blur, a level of sharpness, a level of brightness, applying a filter, or another similar adjustment, including combinations thereof- para. 192 and 130), 
iv) overlay the object image layer with the blurred background image layer; v) retrieve at least one AR content, the AR device, and a user, and create a third image layer using the retrieved at least one AR content (e.g. The processor may determine that the input received on the backside touch sensor 104 is associated with an image object (e.g., an image of a dragon 528 as illustrated in FIG. 5D) that is associated with or controlled by the second command layer. As a further example, the processor may receive an input on another touch sensor 106a, 106b, or 108 and determine whether such an input is associated with the first command layer (the real image) or the second command layer (the augmented reality object), and use such inputs to further control the corresponding image or visual object- para. 67 and 48). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems layer AR data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Somanath with the features of blurred layers as taught by Kies. The motivation would have been an extended reality function to be performed on a real image element, such as a real object, may include zooming into the real object (e.g., magnifying the real object), zooming out from the real object, changing a focus on the real object (e.g., increasing or decreasing a level of focus on a selected or indicated real object), toggling among two or more real objects in view, or other functions, including combinations thereof (para. 213).
Regarding claim 3, see the rejection of claim 1 above. As can be seen above, Somanath as modified by Kies teaches all the limitations of claim 3 except wherein the image processor is configured to use a Gaussian filter to blur the background image layer. Examiner takes OFFICIAL NOTICE that Gaussian filters is/are extremely well known and has been used for decades in graphics art as shown in PHOTOSHOP (See Adobe Photoshop CS3 for Photographers: page 464 shown above in the rejection of claim 2). Therefore, using blurred layer techniques would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Regarding claim 4, see the rejection of claim 1 above. As can be seen above, Somanath as modified by Kies teaches all the limitations of claim 4 except wherein the image processor is configured to: determine an overlaying order of each of the background image layer, the object image layer, and the third image layer; and overlay the background image layer, the object image layer, and the third image layer based on the overlaying order. Examiner takes OFFICIAL NOTICE that layering is/are extremely well known and has been used for decades in graphics art as shown in PHOTOSHOP (See Adobe Photoshop CS3 for Photographers: page 406.). Therefore, using ordered layering techniques would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.


    PNG
    media_image1.png
    989
    655
    media_image1.png
    Greyscale

Regarding claim 7, see the rejection of claim 1 above. Somanath as modified by Kies further teaches wherein the image processor is configured to: overlay one image layer on the other image layer at a predetermined distance by changing a z value of each image layer where a z value is a depth value of a three dimensional coordinate system (e.g. The 3D Image Interaction and Effects Module 605 tracks user interaction with 3D images that appear to extend out of one or more screens. The influence of objects in the z-axis (towards and away from the plane of the screen) can be calculated together with the relative influence of these objects upon each other- Somanath: para. 113 and 49). It would have been obvious to one skilled to adjust a z value for optimal viewing results being as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claim 8, see the rejection of claim 1 above. Somanath as modified by Kies further teaches wherein the image processor is configured to: when a first object in the third image layer is selected, create a first object image layer to show the selected first object to be popped over the third image layer by changing a z value of the first object greater than a z value of the third image layer (e.g. if an object is to be clearly popped out of display, the object can be placed at the further depth planes coming out of the display plane. An alternative to object-based layering is segmentation based on depth layers- Somanath: para. 82). It would have been obvious to one skilled to adjust a z value for optimal viewing results being as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
Regarding claim 13, see the rejection of claim 1 above. As can be seen above, Somanath as modified by Kies teaches all the limitations of claim 13 except wherein the image processor is configured to: select at least one of the background image layer, the object image layer, and the third image layer while displaying the augmented reality image on the at least one display; and interrupt (or stop, end, pause) displaying the selected one. Examiner takes OFFICIAL NOTICE that layering is/are extremely well known and has been used for decades in graphics art as shown in PHOTOSHOP (See Adobe Photoshop CS3 for Photographers: page 369 where the eyeball icon is used to turn visibility of layers on and off). Therefore, using layered techniques would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention. 

    PNG
    media_image2.png
    991
    652
    media_image2.png
    Greyscale



Claim 16 recites similar limitations as claim 1 above, but in method form. Therefore, the same rationale used in regards to claim 1 is incorporated herein. Furthermore, Somanath teaches a method to carry out the invention (abstract).
Claim 18 recites similar limitations as claims 1 and 4 above, but in method form. Therefore, the same rationale used in regards to claims 1 and 4 is incorporated herein. Furthermore, Somanath teaches a method to carry out the invention (abstract).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somanath (US 20180288387 A1) in view of Kies (US 20190113995 A1) as applied to claim 1 above, in view of Lee (US 20180143588 A1).
Regarding claim 6, see the rejection of claim 1 above. As can be seen above, Somanath as modified by Kies teaches all the limitations of claim 6 except wherein the distance is determined based on a size of at least one object in each image layer (Lee: para. 37).
Lee teaches wherein the distance is determined based on a size of at least one object in each image layer (e.g. A first depth layer may be provided a predetermined distance from an adjacent second depth layer, and the predetermined distance between the first depth layer and the second depth layer may be determined based on a total number of points included in the object- para. 37). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use layers (Lee: para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Somanath as modified by Kies with the features of layering as taught by Lee. The motivation would have been to give the user a more realistic 3D effect.

Claim(s) 9, 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somanath (US 20180288387 A1) in view of Kies (US 20190113995 A1) as applied to claim 1 above, in view of Beri (US 10043233 B1).
 Regarding claim 9, see the rejection of claim 1 above. As can be seen above, Somanath as modified by Kies teaches all the limitations of claim 9 except wherein the image processor is configured to: when a first color in the third image layer is selected, create a first color image layer to show an object having the selected first color to be popped over the third image layer by changing a z value of the object having the selected first color greater than a z value of the third image layer.
In the same field of layers and z-depth, Beri teaches wherein the image processor is configured to: when a first color in the third image layer is selected, create a first color image layer to show an object having the selected first color to be popped over the third image layer by changing a z value of the object having the selected first color greater than a z value of the third image layer (e.g. A second transparency group 512 is also shown that includes three layers 514, 516, and 518. The object generation module 214 examines the layers 514, 516, and 518 in descending z-order looking for an opaque layer to use for the color of the additional vector object 216 (col. 9, ll. 25-32). Even though Beri fails to explicitly teach a z-value, it would have been obvious to one skilled to adjust a z value for optimal viewing results being as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). 
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use depth and layers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Somanath as modified by Kies with the features of colored objects as taught by Beri. The motivation would have been to give the user a more realistic 3D effect.
Claims 14-15 recites similar limitations as claims 1, 4-5 and 7-9 above. The claim limitations simply repeat the steps of aforementioned claims. Therefore, the same rationale used in regards to claims 1, 4-5 and 7-9 are incorporated herein. 
  Claim 19-20 recites similar limitations as claims 14-15 above, but in method form. Therefore, the same rationale used in regards to claim 1 is incorporated herein. Furthermore, Somanath teaches a method to carry out the invention (abstract).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somanath (US 20180288387 A1) in view of Kies (US 20190113995 A1) as applied to claim 1 above, in view of Reichow (US 20130300728 A1).
Regarding claim 11, see the rejection of claim 1 above. As can be seen above, Somanath as modified by Kies teaches all the limitations of claim 11 except wherein the input/output circuit is configured to: output at least one of the background image layer, the object image layer, and the third image layer to a first display, and output the others to a second display.
In the same field of layers, Reichow teaches wherein the input/output circuit is configured to: output at least one of the background image layer, the object image layer, and the third image layer to a first display, and output the others to a second display (e.g. creation of a useful multiplanar display involved determining how to generate a 3D image by displaying differing images on two or more parallel, spaced-apart display surfaces and also how to backlight the forward-positioned display elements. In some cases, displayed objects or portions of displayed objects are handed off between the planes or display elements (e.g., pixels are driven from one layer to another in the display system) while, other objects may be displayed in a more either-or manner (e.g., either on the foreground or first display element or on the background or second display element)- para. 27). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use layering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Somanath as modified by Kies with the features of a second display as taught by Reichow. The motivation would have been to improve realism (para. 19).
Regarding claim 12, see the rejection of claim 11 above. Somanath as modified by Kies and Reichow further teach wherein the first display and the second display are a transparent display (e.g. the background media stream or second display element input was matched to the foreground media stream to map the background images to be displayed to the transparent portions on the first display element…This may include passing white or colored light through the second display element (i.e., this display element may also be selectively transparent or selectively transmissive to output from the backlight device) in areas or portions mapped to areas or portions of the first display element being controlled or driven to provide the foreground images- Reichow: para. 13-14). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613